BARRETT, J. (dissenting).
I am unable to concur in the opinion of Mr. Justice McLAUG-HLIN. This certainly is a hard case, and. I should be glad to find some fact or principle which would enable me to concur in an affirmance of the judgment. But a bargain is a *925bargain; and, where parties have made their own conditions, they should be held to them. Even where the conditions seem to be harsh or useless, they must, w'hen made by sane parties of full age, be enforced. Ætna Ins. Co. v. People’s Bank of Greenville, 10 C. C. A. 342, 62 Fed. 222.
The condition in question reads as follows: “If a fire occur, the insured shall give immediate notice of any loss thereby, in writing, to the company.” Here notice of loss was given by the plaintiff to the defendant 53 days after the fire., We all agree that it would be absurd to say that that was “immediate” notice. We also agree that, although it was not “immediate,” yet it was sufficient if given, under all the circumstances, within a reasonable time. I concede, too, that what, under the circumstances, was a reasonable time, was a question of fact for the learned referee. My brethren eliminate all the testimony given by the defendant on this head, and I am not disposed to differ with them even there; for the learned referee saw the witnesses, and his conclusion as to their credibility should not be lightly disturbed. It is at this point that the lines, as between my brethren and myself, part. I am clearly of the opinion that upon the testimony adduced by the plaintiff, and upon that alone,—disregarding entirely what was adduced by the defendant,—the notice was not given within a reasonable time. The burden wTas certainly upon the plaintiff of showing substantial fulfillment of the condition; that is, of showing that his delay in giving the notice for 53 days was, under all the circumstances, excusable. Ho one pretends that he was entirely absolved from fulfillment by the mere circumstance that the defendant had actual notice of the fire. The condition calls for notice of the loss. The defendant had no notice of the loss from any one. They may have believed that the plaintiff’s goods were in the building which ■was destroyed, but there was no certainty upon that head. They had neither knowledge nor notice of the fact. But, even if they had had notice of the loss aliunde, that did not absolve the plaintiff from the fulfillment of the condition. If the law should refuse to enforce such conditions upon the notion that something else was as good as fulfillment, we would soon have an invasion of all conditions, upon a similar plea. Why furnish proofs of loss—• would be the next question put to the courts—if the insured can show that the company knew just what the loss was? Ho. These conditions, whether great or small, are, as was said in the case already cited, founded upon the necessities of business experience in such matters; and they cannot be changed or disregarded in a particular case because they do not seem to the court to be vital.
Was the failure to give the notice, then, upon the plaintiff’s own showing, excusable? That depends entirely upon whether he has shown diligence in an attempt to comply with the condition. ' In my judgment, he has shown no such diligence. There was, as his learned counsel suggests, no reason in the world why he should have been guilty of gross carelessness in such a matter; but the fact remains that he was so. guilty. He did absolutely nothing in the direction of fulfillment. When he searched the vault and failed *926to find the policies, he simply stopped. He knew that the policies had been transferred from the safe to the vault; and yet, upon his first failure to find them there, he discontinued all further efforts. From that time on, until the policies were accidentally found, he did nothing whatever to discover them. He had it in his power at any moment to ascertain the name of the defendant company, and thereupon to perform the duty which was imposed upon him to give that company notice of the loss. He had only to ask his assignor, Thoesen, or the brokers who had effected the insurance. It was Thoesen, he says, who had charge of the transfer to him (as assignee) of the policies. He had long been an employé of Thoesen; and he had seen the policies in Thoesen’s office after he" became assignee. After the fire he was examined by the fire marshal, and he admits that, when that official suggested that a list of the policies could be obtained from the insurance brokers, he said, “Very likely.” He also admits that he went to the office of these-brokers, and saw one of them, named Brunner, when the following conversation took place:
“I [plaintiff] said, T have come to see about the insurance you effected for me, or the transfers of insurance from Thoesen which he had.’ He said, ‘Well, you have to see Mr. Barbour [the other member of the"firm].’ ‘Is he in?’ ‘He is-not in.’ That is the last I saw of either Mr. Brunner or Mr. Barbour.”
Thus, the plaintiff admits his own deliberate negligence. Why did he not return and see Barbour? He is silent upon that point. Why did he not ask Thoesen? Again he is silent. In fact, beseems to have studiously avoided making either inquiry or search. Things went on in this way until the middle of the last week in January, when he says the policies were found. One would have supposed that, after all the preceding delay, he would then, at least, hhve been prompt. But his habit of senseless neglect seems to have become inveterate; for the notice of loss was not given immediately upon the discovery of the policies, nor for upward of a week thereafter. It was given on the 6th day of February, although the notice was dated upon the 3d. This shows a delay of at least nine days after the policies were found; and it also shows that, even after the notice was prepared, he kept it undelivered for three days. The fact is he retained the notice until the proofs of loss were complete; and he undoubtedly served both notice and proofs at one and the same time. The proofs were verified on the-6th day of February, the very day when the notice was delivered. In any view of the circumstances, as presented by "the plaintiff himself, there was inexcusable delay. To treat such a notice as-given within a reasonable time is substantially to cancel the condition, or else to treat it as an idle and unnecessary ceremony.
There was no waiver. The defendants did not, as in Weed v. Insurance Co., 133 N. Y. 394, 31 N. E. 234, “put the assured to the expense of complying with other conditions of the policy upon the-assumption that adequate notice had been given.” In that case the-proofs of loss were received and retained without any objection that proper notice of loss had not been given. The contrary appears in the case at bar. The proofs of loss here were not pre*927pared and served in reliance upon the retention of the notice without objection. They were, in fact, as we have seen, served at or about the same time as the notice; and the defendant objected in due season to the sufficiency of that notice. After objecting to the notice, the defendant retained the proofs of loss, but that constituted no waiver as to the notice. The conditions as to notice and proofs of loss were not interwoven. They were separate and indedependent. The retention of the proofs of loss was an acknowledgment of compliance with the condition on that head, but it was not an acknowledgment of compliance with the condition as to notice. The latter condition was not complied with, and the defendant explicitly pointed that fact out in its letter of objection.
My conclusion is that the condition as to notice was neither fulfilled nor waived, and that, consequently, the judgment was erroneous, and should be reversed.